DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method by a User Equipment (UE) configured for operation in a telecommunication network, the method comprising: initiating a random access procedure by transmitting a random access request, wherein a location of the UE lies within overlapping coverage areas associated with two or more radio access nodes of the telecommunication network and the random access request comprises a signature sequence associated with a first one of the radio access nodes, and continuing the random access procedure with a targeted one of the radio access nodes, wherein the targeted radio access node is the radio access node that responds to the random access request, when only one of the radio access nodes responds, or is a preferred one among two or more responding ones of the radio access nodes, the targeted radio access node preferred as being associated with a received-signal characteristic at the UE that is 
2.	Regarding claim 7 – A User Equipment (UE) configured for operation in a telecommunication network, the UE comprising: radio transceiver circuitry configured to communicate with radio access nodes of the telecommunication network, and processing circuitry operatively associated with the transceiver circuitry and configured to: initiate a random access procedure by transmitting a random access request, wherein a location of the UE lies within overlapping coverage areas associated with two or more radio access nodes of the telecommunication network and the random access requests comprises a signature sequence associated with a first one of the radio access nodes; and continue the random access procedure with a targeted one of the radio access nodes, wherein the targeted radio access node is the radio access node that responds to the random access request, when only one of the radio access nodes responds, or is a preferred one among two or more responding ones of the radio access nodes, the targeted radio access node preferred as being associated with a received-signal characteristic at the UE that is most favorable from among respective received-signal characteristics at the UE for the two or more responding ones of the radio access nodes.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-12 are allowable over the prior art of record.

Conclusion

Claims 1-12 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ly et al. (US 2018/0124636 A1) discloses collision reduction in contention-based access.
2.	Xiong et al. (US 2018/0184306 A1) discloses extension level for coverage limited device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:

Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
6 January 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465